On Petition to Intervene.
Per Curiam.
The opinion in this case, 116 Wash. 331, 199 Pac. 457, was filed on July 20, 1921. A stipulation, dated the same day and signed by the attorneys for the respective parties, provided that the temporary injunction entered by the superior court on July 19, 1920, be modified so as to include the “plaintiff and intervenors herein but not otherwise.” On July 22, 1921, an order was entered in accordance with the terms of the stipulation. On the 19th day of August, 1921, a petition was filed by parties not covered by the injunction as modified, and who claimed the right to the benefit of the injunctive relief because they were similarly situated. A hearing was had upon this petition, and subsequent to such hearing, a petition for rehearing in the principal case has been filed and denied. The matter covered by the petition for leave to intervene has, therefore, become only a moot question and does not call either for discussion or decision.
As a matter of form only, the petition will be denied.